DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 15 April 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 20-22 and 33.  Examiner notes that although the current Claim 22 is listed as “previously presented”, it appears to contain extensive revisions.
Applicant additionally added Claim 43.  Claims 16-22, 32-43 are pending in the application.

Response to Arguments
Claim Objections,  In light of the amended claims, the objection of Claim 21 is withdrawn.
Claim Rejections, 35 USC 112(a) and 112(b): In light of the amended claims, the rejection of Claim 33 is withdrawn.

Applicant has presented many arguments (see Arguments, pgs 9-16).  The arguments have been fully considered and are unpersuasive. 

For the sake of clarity, Examiner has listed and addressed each of Applicant’s arguments below.  Applicant’s verbiage is presented in italicized form:
CLAIM 16:  Attention has been drawn to (Clusserath ‘458 paragraphs 92-93) as an alleged disclosure of the lower partial stroke H1 as showing that valve 16 has "at least one partially-open state."
The examiner has not explained why the existence of a lower partial stroke H1 would imply that valve 16 (which is not mentioned in the cited text) is in a partially opened state.
On the contrary, according to (paragraph) 99 of D1, stroke H1 is not used to partially open valve 16. According to (paragraph) 99, "the lower partial-stroke H1 opens only the second gas-valve 23 and not the first gas-valve 16." Thus, the stroke H1 is for fully opening valve 23 and fully closing valve 16.
	Examiner’s Answer:  Applicant is incorrect with regards to the above statement.  Although 458’s para 99 describes one condition wherein the plunger 19 does not open the first gas-valve 16, para 103 discloses an additional condition wherein the plunger 19 does open the first gas-valve 16. Therefore, Examiner’s reliance on Clusserath to teach “wherein said gas opening either extends into or faces said container during filling thereof and wherein said gas valve (16) is configured to transition between a plurality of discrete states (actuator 18 and paras 89-94), said states comprising a fully-open state (para 94, "longer lower stroke),  a closed state (para 93), and at least one partially-open state” is valid (with the minor correction/addition of para 103, wherein the length of the stroke is equal to the sum of H1 and H2).  The rejection therefore stands.
CLAIM 17: Claim 17 is allegedly anticipated because different volumetric flow rates are disclosed.
The examiner has not explained why different volumetric flow rates would imply different flow resistances.
	Examiner’s Answer,  It is well known in the art of fluid mechanics that “flow resistance” is a parameter that is calculated from “flow rate”, as evidenced by the equation Δ P = QRH , Where Δ P  is the pressure difference, or drop, between two points of the system, Q is the flow rate and RH is the flow resistance.  This equation can be found in any fluid mechanics textbook and is analogous to Ohms law.  One of ordinary skill in the art would be aware of this.  The rejection therefore stands.
CLAIM 18: The cited text at (paragraph) 83 does not appear to disclose a hollow probe for measuring a filling height. The gas channel 15 is hollow. But the examiner has not explained how it "measures" anything in particular.
	Examiner’s Answer,  Applicant admits (See Specification, pg 5, lines 15-19) that “a hollow probe, for measuring the current filling height…. Is generally known to the person skilled in the art.”  Additionally, upon further consideration, the phrase “for measuring a specific filling height” is a statement of intended use (although not stated as such in the previous Office Action), and therefore not given patentable weight (see MPEP 2114). The rejection therefore stands.
	Further regarding Claim 18, Finally, upon further consideration, a new Drawing Objection and a rejection under 35 USC 112(b) are deemed appropriate for the limitation of “a hollow probe”.
  Applicant’s disclosure only mentions a “hollow probe” twice:
	-  (Specification, pg 5, lines 15-19)  “It is of advantage if the gas channel is configured at least partially, in particular in the region of the gas opening, as a hollow probe…”  There is no corresponding feature in the drawings, and it is unclear to one of ordinary skill in the art what constitutes a gas channel “configured at least partially…as a hollow probe”.
	- (Specification, pg 13, lines 33-35)  “The sensor, which is not represented here, can be…a hollow probe…”  
	Since Applicant has claimed a “not represented” hollow probe, a Drawing Objection is warranted.  It is unclear if Applicant intends to additionally claim a sensor, or just “a probe”, interpreted by Examiner under BRI as “any device capable of testing a substance”, which can include any material of any shape or size (example: straw, blunt instrument, or an object with a hollow cylindrical shape).
CLAIM 32: Claim 32's three different "partially-open states" are allegedly disclosed by (paragraph) 92-94.
According to the rejection of claim 16, (paragraph) 93 and (paragraph) 94 disclosed closed and fully open states. Thus, the cited text does not disclose two additional partially-open states.
	Examiner’s Answer:  Refer to Examiner’s explanation above for Claim 16.  Para 103 additionally discloses “partially-open states”.  The rejection therefore stands.
CLAIM 35-39: The examiner appears to have admitted that the cited limitations cannot be identified in the cited art without recourse to Applicant's disclosure. However, the examiner then discusses (paragraph) 54 as disclosing the limitations of the above claims.
The cited text merely discloses a gas-valve having a gas-valve body that interacts with a valve seat configured in the first gas-duct that opens and closes in response to an actuator. The fact that a gas valve is able to open and close does not prove that it is configured to transition into a third state, i.e., a partially-open state at any particular time.
	Examiner’s Answer:  Examiner does not admit that the cited limitations cannot be identified in the cited art without recourse to Applicant's disclosure.  
	Applicant appears to misunderstand Examiner’s reason for including notes in the previous Office Action at pages 8-10, with regards to Claims 35-39.  Examiner merely provided an interpretation of the claimed subject matter, in the interests of compact prosecution and clarity to the record.  The rejection, as previously provided anticipates this interpretation, and the rejection therefore stands.
CLAIM 40: The examiner has not explained why there would be any residues in gas channel 15. After all, gas channel 15 is only carrying gas. The liquid that would form residues is in an annular space outside the gas channel 15.
	Examiner’s Answer:  Applicant admits (Specification, pg 1, lines 15-16) “Disadvantageous with the known filling elements is the fact that fluid residues frequently remain adhering to gas channels”, the argues against this.  This argument is deemed spurious, and is disregarded. The rejection therefore stands.
Claim 34 (rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Rassum (US 4,452,689)).
The idea of configuring the valve 16 to transition into the partially-open state while no container is sealed at the filling element is allegedly suggested by the cited combination's disclosure of valve 32 and vent line 56. …Claim 34 stands rejected as allegedly having been rendered obvious by the combination of Clusserath and Russum…lt is suggested that the limitation is so broad that practically any gas-filling apparatus would anticipate it. However, a rejection should be based on citation of art and not on broad conclusory statements unsupported by evidence.
	Examiner’s Answer:  Examiner provided an Official Notice in the previous Office Action, and provided a citation of art (Rassum) while doing so.  This argument is deemed spurious, and is disregarded. The rejection therefore stands.
Claim 19 (rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Weigl (DE102015118612A1)).
It allegedly would have been obvious to modify the gas valve 16 to comprise a needle that moves because doing so would quickly determine fill level without losing carbon dioxide to foaming.
However, no reason is offered for why a moving needle would have been seen as an obvious way to achieve these advantages. On the contrary, the cited combination discloses that the obvious way to achieve the foregoing advantages is to pre-stress the container.
	Examiner’s Answer,  Applicant appears to base this argument on  a portion of Weigl, para 2, starting at line 24 (see translated English version provided by Examiner).  However, the previous sentence in para 2 also provides the exact rationale as cited by Examiner.  This argument is deemed spurious, and is disregarded. The rejection therefore stands.
Claim 20 (rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath ‘925 (WO2016169925A1)).
The annotated drawing appears to identify the "choke" as reading on the pointed surface at the tip of the needle 6. The examiner no doubt regards this as consistent with Applicant's figures, in which "21" points to a similar structure.
While it is admittedly non-obvious, structure 21 is able to "choke" because it reduces the area through which gas can pass in a manner characteristic of a "choke." The tip shown in the cited art is not a "choke" because it does not operate in this manner.
Accordingly, should the rejection be maintained, it is requested that the broadest reasonable interpretation of "choke" be made of record so it can be understood why "choke," when construed in light of the specification, would have been construed to read on any sharpened tip….
Should the rejection be maintained, it is requested that the examiner provide the mental steps that the ordinary artisan would have used to read "choke diameter" on something other than the maximum diameter of the choke.
lt allegedly would have been obvious to provide a choke having a diameter smaller than that of the constriction because doing so would provide efficient regulation and control of filling material in a manner that does not depend on pressure.
However, no reason has been offered for why the choke would have been regarded as an obvious way to achieve this function. The cited art does not disclose that the tip shown is somehow important for carrying out pressure-independent control or regulation over filling.
	Examiner’s Answer:  The standard (mechanical) definition of the word “choke” is “something that obstructs passage or flow” (Merriam Webster Dictionary).  Applicant’s disclosure and claims and Examiner’s rejections and citations have all been consistent with this common understanding of the word.  No additional clarification is necessary.  This argument is deemed spurious, and is disregarded. The rejection therefore stands.
Claim 21 (rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath ‘925 (WO2016169925A1)).
The annotated drawing include an arrow pointing to something that is alleged to be a "slot." However, the arrow points to what appears to be part of the wall of the tube.  It is not clear why this would have been considered a "slot."
	Examiner’s Answer:  The annotated art (Clüsserath ‘925) shows the exact structure of as claimed by Applicant (Clüsserath) in the present Application.  Applicant argues “the arrow points to what appears to be part of the wall of the tube”, yet Applicant discloses (and claims) slot 23, shown as “part of the wall of the tube” 17 per Fig 2a.   This argument is deemed spurious, and is disregarded. The rejection therefore stands.   Additionally, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function (See MPEP 2182). 
…However, no reason has been offered for why the slot would have been regarded as an obvious way to achieve this function. The cited art does not disclose that there exists a slot that is somehow important for carrying out pressure-independent control or regulation over filling.
	Examiner’s Answer, a reason was offered at page 22, lines 9-11.  The rejection therefore stands.
In the rejection of claim 20, it was alleged that the choke was somehow important for providing efficient regulation and control of filling material in a manner that does not depend on pressure. However, for claim 21, it is now the slot that provides the obvious function. This would appear to be a contradiction.
	Examiner’s Answer:  Examiner has provided examples of Prior Art that read upon Applicant’s Claims 20 and 21; both depend upon Claim 16.  Applicant’s argument above of “contradiction” (if valid) would also apply to Applicant’s own claim set.  As such Applicant’s argument here is unclear.  This argument is therefore deemed spurious, and is disregarded. The rejection therefore stands.
Claim 41 (rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath '169 (US 6,213,169)).
It allegedly would have been obvious to modify valve 16 to cause it to "partially choke flow of flushing gas sufficiently to avoid atomization of residues in said gas channel."
The combination, viewed as a whole, discloses that that partial pressurization of a toroidal bowl 1 prevents excessive atomization of liquid during subsequent pressurization of that toroidal bowl 1. This does not seem to be the same thing as the limitation in question.
lt allegedly would have been obvious to modify valve 16 to cause it to "partially choke flow of flushing gas sufficiently to avoid atomization of residues in said gas channel" because doing so would result in container pressure being independent of gas pressure in the gas duct.
The examiner has not provided an obvious nexus between partially choking flow of flushing gas and achieving the advantage of container pressure being independent of gas pressure in the gas duct.
	Examiner’s Answer, Examiner has provided an obviousness rationale for the cited combination.  This argument is deemed spurious, and is disregarded. The rejection therefore stands.


Claim 42, rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath '726 (US 2005/0241726).
It allegedly would have been obvious to cause valve 16 to be in a partially-open state while filling a containers with inflow speed of filling material being lower than it would have been had the valve 16 been fully open.  This is based on the cited art's disclosure of opening a gas valve 21.2 to let gas flow into a bottle 25 so that the bottle 25 will be pressed automatically against the gasket 16.
However, the cited disclosure does not pertain to a partially-open gas valve 21.1.  Nor does it mention inflow speed. Thus, the cited text does not disclose the limitation.
	Examiner’s Answer,  Applicant’s argument is unclear.  Examiner’s citations (paras 39 and 76) in the previous Office Action clearly refers to partially-open gas valve 21.1. and inflow speed.  The rejection therefore stands.
lt allegedly would have been obvious to cause valve 16 to be in a partially-open state while filling a containers with inflow speed of filling material being lower than it would have been had the valve 16 been fully open. This is based on the cited art's disclosure of high-speed filling when three valves 21.1, 21.2, 21.3 are open and lowspeed filling when only two valves 21.2, 21.3 are open.
The cited text discloses different flow rates. However, the different flow rates are not achieved by having a valve in a partially-open state. Instead, the different flow rates are achieved by having several valves, each of which is either fully open or fully closed.
	Examiner’s Answer,  Applicant’s argument is unclear.  Applicant has claimed a “gas valve is configured to be in said partially-open state while said filling element fills said container”, and an 
“inflow speed of said filling material is lower than it would have been had said gas valve been in said fully-open state.”  Examiner’s citations (paras 39 and 76) in the previous Office Action clearly refers to partially-open gas valve 21.1. and inflow speed as the result of a partially-opened state (where not all valves are open) .  The rejection therefore stands.
No reason has been offered for why causing a valve to operate in a partially-open state was the obvious way to achieve a reliable filling element that can carry out pressurized filling and pressure-less filling.
	Examiner’s Answer:  a rationale for the cited combination was proved at pg 24, lines 1-7.  This argument is deemed spurious, and is disregarded. The rejection therefore stands.
	Further regarding Applicant’s arguments,  Applicant amended Claims 22 and 23, as listed in Arguments.  These amendments do not overcome the previously cited art, as explained below in the section titled ““Claims Rejections, 35 USC 103”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hollow probe” of Claim 18 (and/or the “sensor” disclosed at Specification, pg 13, lines 33-35, if Applicant intends to claim such) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 18,  the claim contains the limitation of a “hollow probe” which is not shown in the drawings.  Additionally, Specification, pg 13, lines 33-35 discloses  “The sensor, which is not represented here, can be…a hollow probe…” .  As written, it is unclear if Applicant’s intent is to additionally claim a sensor, or just “a probe”, interpreted by Examiner under BRI as “any device capable of testing a substance”, which can include any material of any shape or size (example: straw, blunt instrument, or an object with a hollow cylindrical shape).   As such, one of ordinary skill in the art is unapprised of the boundaries of the claim, thereby rendering Claim 18 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 22, 32-33, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clüsserath '458	(US 2016/0152458).
Regarding Claim 16, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, said filling element comprising 
	a fluid channel (8) through which liquid filling-material provided by a filling-material tank flows,
	a liquid valve (11) in said fluid channel (8),
	 a discharge opening downstream of said liquid valve (11) for discharging said filling material into a container with said liquid valve (11) opened,
	 a gas channel (15) having a gas opening through which gas flows into said container,
 and a gas valve (16) that controls flow of gas through said gas channel (15, paras 84-85),
	 wherein said gas opening either extends into or faces said container during filling thereof and wherein said gas valve (16) is configured to transition between a plurality of discrete states (actuator 18 and paras 89-94),
	 said states comprising a fully-open state (para 94, "longer lower stroke),  a closed state (para 93), and at least one partially-open state (para 92-93, "lower partial-stroke H1").

    PNG
    media_image1.png
    883
    734
    media_image1.png
    Greyscale

Regarding Claim 17, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said states comprise first and second partially-open states that have different flow resistances (para 54, wherein distinct "volumetric flow rates" based on the movement of 1st and 2nd gas valve bodies" is disclosed).
Regarding Claim 18, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas channel (15) comprises a hollow probe for measuring a filling height of said container, said hollow probe being disposed in a region of said gas opening (para 83).
Regarding Claim 32, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said states comprise first  (para 94, "longer lower stroke), second (para 93), and third (paras 92-93) partially-open states that have different flow resistances (para 54, wherein distinct "volumetric flow rates" based on the movement of 1st and 2nd gas valve bodies" is disclosed).
Regarding Claims 33, 35-39, and 43  the following notes and rationale is presented below for clarity of record and in the interests of compact prosecution.
	Applicant claims a gas valve configurated to operate in a certain manner under different time based scenarios.  In each of the scenarios, the gas valve “is configured to transition into said partially-open state” in order to flush and/or pressurize a receiving container (4).  	
	Claims 33, 35-39, and 43 detail when the valve does the transition (e.g. “when the valve partially opens”; Examiner uses this phrase for clarity of the record):
- the valve partially opens immediately before the flushing process (Claim 35) or as a first step of the flushing process (Claim 37).
- the valve partially opens immediately before the pressurization process (Claim 36) or as a first step of the pressurization process (Claim 38).
- the partially opened valve fully opens (Claim 39).
	Examiner notes that these limitations were previously included in method Claims 23, 25, and 27-28 (subject to restriction and non-elected).
	Further regarding Claims 33, 35-39, and 43  Applicant provides antecedent support and motivation for these claims at pg 2, lines 23-30, pg 3, lines 7-12, pg 7, lines 25-33, and pg 13, lines 6-16. 
 Here, Applicant states (summarized by Examiner for clarity):
- “The gas channel is… a channel for a flushing gas and/or pressurising gas and/or return gas. (pg 2, line 23-25)”
-  “…if, with the gas valve partially opened, gas, in particular flushing gas or pressurising gas, is being conveyed through the gas valve…(pg 3, lines 9-10).
- “For the flushing and/or pressurising of the container, in this situation the gas valve of a gas channel of the filling element is opened, such that the flushing gas or pressurising gas is conducted via the gas channel and a gas opening into the container (pg 7, lines 25-27).”
- “Following the flushing with flushing gas, the pressurising with pressurising gas takes place, shown in Figure 1c, usually with CO2. This is conveyed into the container with the gas valve 13 fully opened (pg 13, lines 6-8).”
- “…the pressurising gas should, at least at the beginning, be introduced  into  the container  4 with  the  gas valve  13  only  partially opened, in order to impede the formation of CO2 evolving bacteria (pg 13, lines 15-16).”
	Further regarding Claims 33, 35-39, and 43  In light of Applicant’s previously cited disclosure of drying of the gas channel occurring when there is no receiving container present (pls see rationale against Claim 34 in the section below, titled “Claims Rejections, 35 USC 103”), Examiner therefore concludes Applicant’s disclosure describes an apparatus wherein a single gas channel containing a valve partially opens prior to the rotation of a receiving container (Claim 35) and remains open throughout the container flushing (Claim 36) and pressurization (Claims 37-38) processes.  Applicant’s disclosure additionally describes the gas valve fully opening during the pressurization process.
	Further regarding Claims 33, 35-39, and 43,  Examiner therefore contends that the prior art (Clüsserath ‘458) shown above is in fact configured to perform all of the actions of Claims 35-39 (gas valve 16, actuator 18, paras 54 and 89-94, and Claim 4), since Clüsserath ‘458 describes an apparatus capable of partially and fully opening prior to and during the flushing and pressurization of a receiving container on a rotary device.
	Further regarding Claims 33, 35-39, and 43, in the further interests of compact prosecution, Examiner applies the prior art of Clüsserath ‘458 below, in a traditional Office format:
Regarding Claim 33, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state after said container has been filled and while said gas opening is still located in said container.
Regarding Claim 35, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state immediately before flushing said container. 
Regarding Claim 36, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state immediately before pressurizing said container. 
Regarding Claim 37, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state as a first step of flushing said container.
Regarding Claim 38, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein  said gas valve (16, 18, para 54) is configured to transition into said partially-open state as a first step of pressurizing said container. 
Regarding Claim 39, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein causing said gas valve (16, 18, para 54) is configured to transition into said partially-open state and to transition into said fully open state following lapse of a pre-determined time interval after said transition into said partially-open state. 
Regarding Claim 43, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein causing said gas valve (16, 18, para 54) is configured to transition into said partially-open state after said container has been filled and while said gas opening is directly above said container.
Regarding Claim 40,  Applicant claims the limitation, “said gas valve is configured to transition into said partially-open state to dry residues in said gas channel prior to filling said container from said filling-material tank.”
	The phrase “to dry residues in said gas channel prior to filling said container from said filling-material tank” is a statement of intended use, and therefore not given patentable weight.  See MPEP 2114.
	In the interests of compact prosecution, Examiner further notes that Applicant provides antecedent basis and motivation for the above limitation at Specification, pg 3, lines 10-16.  Here, Applicant discloses: “gas… is being conveyed through the gas valve… Depending on the opening of the gas valve, and the resulting flow speed, this leads to one of the following effects:  …The gas flow nevertheless contributes to the fluid residue adhering to the gas channel being dried out in a short period of time.”
	In other words, Applicant discloses the well-known fact that gas flow dries out the channel through which it flows.
	In light of Applicant’s admission and the above stated fact, Examiner concludes that the opening of any gas valve (fully or partially) would have a drying effect on the associated gas channel or flow path.  Therefore, the valve 16 of Clüsserath '458, is configured to transition into said partially-open state (via actuator 18 and paras 89-94), said valve is also configured to dry residues in said gas channel prior to filling said container from said filling-material tank and therefore reads upon the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Rassum (US 4,452,689).
Regarding Claim 34, Clüsserath '458 discloses an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (16, 18, para 54) is configured to transition into said partially-open state while no container is sealed at said filling element.
	Further regarding Claim 34,  Applicant clams a “gas valve is configured to transition into said partially-open state while no container is sealed at said filling element”.  Antecedent support and what appears to be Applicant’s motivation for this configuration is found at Specification, pg 4, lines 8-15.  Here, Applicant discloses a scenario wherein gas is conveyed through the gas channel via the gas valve even when there is no container present to receive purging benefit from the valve (the next container to be filled has not yet been brought to the filling element).  Applicant appears to state a motivation for this scenario as “the discharge of the gas with the filling material residues in this region has no negative effects on the container.”
	Applicant additionally discloses (pg 8, lines 31-34), “Advantageously, the drying of the gas channel is carried out when there is no container located at the filling element, in particular if the filling element is located in the direction of rotation of a transport element at which the filling element is arranged, between an outlet star and an inlet star of a filling system comprising the filling element.”
	Examiner asserts that the prior art (Clüsserath ‘458) teaches this configuration (gas valve 16, and actuator 18), and takes Official Notice that it is known to operate a gas valve in the absence of a receiving container (or while on an filling line in between receiving containers), as demonstrated by any commercial gas station tire hose filling apparatus or any gas vent line, such as provided by Rassum (gas valve 32 and vent line 56).
	The advantage of the teachings of Rassum include the ability to relieve gas pressure and remove unwanted contaminants.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rassum’s teachings to Clüsserath ‘458) disclosures by operating the existing gas valve of Clüsserath ‘458 with no container present (or sealed) in order to gain the advantages of gas pressure relief and the removal of unwanted contaminants.
	Additionally, although Applicant has not explicitly claimed leaving the gas channel operable between containers on a rotating transport element, one of ordinary skill in the art would also recognize that the only way one would not infringe upon such a broad claim would be an apparatus configured to, or a method of, clos(ing) the gas channel in between the rotation of each container.  Therefore, Examiner contends that the limitation of a “gas valve…configured to transition into said partially-open state while no container is sealed at said filling element” is so broad, that practically any gas filling apparatus (to include the above identified prior art) would be recognized by one of ordinary skill in the art as being configured to operate with no container present.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Weigl (DE102015118612A1).
Regarding Claim 19, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises a gas-valve tube and a gas-valve needle that moves relative to said gas- valve tube along a closing direction to transition from said fully-open state to said closed state, wherein said gas-valve tube comprise a seal seat and said gas-valve needle comprises a sealing surface, wherein, in said closed state, said sealing surface lies on said seal seat to close said gas valve, and in said fully-open state, said sealing surface is at a distance from said seal seat, thereby permitting flow through said gas valve.
	Weigl, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises 
	a gas-valve tube (28) and a gas-valve needle (4) that moves relative to said gas- valve tube along a closing direction to transition from said fully-open state to said closed state (para 57),
	wherein said gas-valve tube comprise a seal seat (42) and said gas-valve needle comprises  a sealing surface (44), wherein, in said closed state, said sealing surface lies on said seal seat (42s) to close said gas valve (gas valve provided by Clüsserath '458, 16), and
	in said fully-open state, said sealing surface (42) is at a distance from said seal seat (Examiner's annotations), permitting flow through said gas valve (gas valve provided by Clüsserath '458, 16).

    PNG
    media_image2.png
    1058
    683
    media_image2.png
    Greyscale

	The advantages of Weigl's teachings include an accelerated and reliable determination of filling level while preventing the release of CO2 and associated foaming.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Weigl’s teachings to Clüsserath '458’s disclosures by using the specific gas valve sealing mechanism of Weigl shown above in order to gain the advantages of an accelerated and reliable determination of filling level while preventing the release of CO2 and associated foaming.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath ‘925	(WO2016169925A1).
Regarding Claim 20, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises a gas-valve tube comprising a seal seat and a constriction distal to said seal seat, said constriction having a constriction diameter and a gas-valve needle that moves distally relative to said gas-valve tube along a closing direction when transitioning to said closed state,  wherein said gas-valve needle comprises a sealing surface and a choke distal to said sealing surf ace, said choke having a choke diameter that is, smaller than said constriction diameter, thereby permitting said choke to pass through said constriction during distal movement of said gas-valve needle.
	Clüsserath 925, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, 
	wherein said gas valve comprises a gas-valve tube (7) comprising a seal (Examiner's annotations) and a constriction distal to said seat (Examiner's annotations), 
	said constriction having a constriction diameter (Examiner’s annotations) and a gas-valve needle (6) that moves distally relative to said gas-valve tube along a closing direction when transitioning to said closed state,  
	wherein said gas-valve needle (6) comprises a sealing surface (Examiner’s annotations) and a choke (Examiner’s annotations) distal to said sealing surf ace (Examiner’s annotations), 
	said choke (Examiner's annotations) has a choke (Examiner's annotations) diameter, that is, smaller than said constriction diameter, thereby permitting said choke to pass through said constriction during distal movement of said gas-valve needle.
Further regarding Claims 20-22,  in the interests of compact prosecution, Applicant’s disclosure art and  the art of Clüsserath ‘925’s teachings are presented below: 
    PNG
    media_image3.png
    549
    1054
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    934
    718
    media_image4.png
    Greyscale

	The advantages of Clüsserath 925's teachings include more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath ‘925’s teachings to Clüsserath '458’s disclosures by using the gas-valve tube and gas needle provided by Clüsserath ‘925’s teachings in order to gain the advantages of more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.
Regarding Claim 21, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises  a gas-valve tube and a gas-valve needle that moves distally relative to said gas-valve tube along a closing direction when transitioning to said closed state, said gas-valve tube comprises a seal seat, a constriction distal to said seal seat, and a slot distal to said constriction, said slot being one of annular and lateral, and said gas-valve needle comprises a sealing surface, a choke distal to said sealing surface, and a shaft that extends between said choke and said sealing surface, said choke having a choke diameter that is less than a diameter of said constriction.
	Clüsserath 925, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve comprises  
	a gas-valve tube (7) and a gas-valve needle (6) that moves distally relative to said gas-valve tube (7) along a closing direction when transitioning to said closed state,
	said gas-valve tube (7) comprises a seat seat (Examiner's annotations), a constriction distal to said seat seat (Examiner's annotations), and a slot (Examiner's annotations) distal to said constriction, 
	said slot (Examiner's annotations) being one of annular and lateral, and
	 said gas-valve needle (6) comprises a sealing surface (Examiner's annotations), a choke (Examiner's annotations) distal to said sealing surface (Examiner's annotations), and a shaft that extends between said choke (Examiner's annotations) and said sealing surface (Examiner's annotations), 
	said choke (Examiner's annotations) having a choke (Examiner's annotations) diameter that is less than a diameter of said constriction.
	The advantages of Clüsserath 925's teachings include more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath ‘925’s teachings to Clüsserath '458’s disclosures by using the gas-valve tube and gas needle provided by Clüsserath ‘925’s teachings in order to gain the advantages of more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.
Regarding Claim 22, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, wherein said gas valve includes a gas-valve tube with a seal seat and a gas-valve needle that moves relative to said gas-valve tube, said gas-valve needle comprising a sealing surface and a choke separated by a shaft, wherein, as said gas-valve needle moves distally towards said container along a closing direction, said seal seat eventually engages said sealing surface and closes said gas valve wherein proximal movement of said valve needle in a direction opposite said closing direction, causes said gas valve to assume a partially-open position in which said choke is within a constriction of said gas-valve tube, thereby causing only a narrow annular gap to remain between said choke and a wall of said gas-valve tube at said constriction, wherein further proximal movement of said choke raises said choke out of said constriction and completely opens said gas valve.

	Clüsserath 925, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, 
 	wherein said gas valve includes a gas-valve tube (7) with a seal seat (Examiner’s annotations) (Examiner’s annotations) and a gas-valve needle (6) that moves relative to said gas-valve tube (7), 
	said gas-valve needle (6) comprising a sealing surface (Examiner’s annotations) and a choke (Examiner’s annotations) separated by a shaft (Examiner’s annotations), 
	wherein, as said gas-valve needle (6) moves distally towards said container along a closing direction (para 10 and para 37, wherein the gas-valve needle (as part of housing section 6.2) is lowered (moved) in a closing direction).
	The advantages of Clüsserath 925's teachings include more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath ‘925’s teachings to Clüsserath '458’s disclosures by using the gas-valve tube and gas needle provided by Clüsserath ‘925’s teachings in order to gain the advantages of more efficient control and regulation of volume flow of the filling material during the filling phase in a manner that is not influenced by the effect of the pressure of the filling material.
Further regarding Claim 22, therefore, the combination of Clüsserath '458 and Clüsserath '925 (Clüsserath '458 teaches movement of the disclosed invention; said movement is the same as claimed by Applicant) teaches an apparatus wherein said seal seat (Examiner’s annotations) 
	eventually engages said sealing surface (Examiner’s annotations) and closes said gas valve wherein proximal movement of said valve needle (6) in a direction opposite said closing direction, (and)
	causes said gas valve to assume a partially-open position in which said choke (Examiner’s annotations) is within a constriction of said gas-valve tube (7), thereby causing only a narrow annular gap to remain between said choke (Examiner’s annotations) and a wall of said gas-valve tube (7) at said constriction, 
	wherein further proximal movement of said choke (Examiner’s annotations) raises said choke (Examiner’s annotations) out of said constriction and completely opens said gas valve.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath '169 (US 6,213,169).
	Regarding Claim 41, Clüsserath '458 teaches the claimed invention, but does not explicitly recite an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve is configured to partially choke flow of flushing gas sufficiently to avoid atomization of residues in said gas channel.
	Clüsserath '169, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (18) is configured to partially choke flow of flushing gas sufficiently to avoid atomization of residues in said gas channel (Col 7, lines 29-32).
	The advantages of Clüsserath '169's teachings include a simplified and reliable design wherein the pressure in the filled container is largely independent of the fluctuations of the gas pressure in the gas duct.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath '169’s teachings to Clüsserath '458s disclosures by utilizing the gas valve to partially choke flow in order to gain the advantages of a simplified and reliable design wherein the pressure in the filled container is largely independent of the fluctuations of the gas pressure in the gas duct.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Clüsserath '458 in view of Clüsserath '726	(US 2005/0241726).
Regarding Claim 42, Clüsserath '458 is silent on an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve is configured to be in said partially-open state while said filling element fills said container, whereby inflow speed of said filling material is lower than it would have been had said gas valve been in said fully-open state. 
	Clüsserath '726, however, teaches an apparatus for filling containers with a filling material, said apparatus comprising a filling element, wherein said gas valve (21.1 and para 39)  is configured to be in said partially-open state while said filling element fills said container, whereby inflow speed of said filling material is lower than it would have been had said gas valve been in said fully-open state (para 76). 

	The advantages of Clüsserath '726's teachings include a simplified and still reliable realization of the filling machine and of the filling elements, capable of filling under pressure as well as pressure-less filling.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Clüsserath '726’s teachings to Clüsserath '458s disclosures operating the gas valve in such a manner (e.g., a partially opened state) in order to gain the advantages of a simplified and still reliable realization of the filling machine and of the filling elements, capable of filling under pressure as well as pressure-less filling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Muller (US 1,919,665) discloses “a substantially sealed liquid supply tank adapted to be partially filled with liquid with a superposed body of confined gas to maintain the liquid under pressure of the gas, separate valve… a valve controlled gas conduit…. said counterpressure gas pressure being of such value to increasingly and opposingly restrain flow of liquid into the bottle to gradually reduce the rate of flow and to ultimately balance and neutralize the effects of gravity and tank pressure tending to cause further flow into the bottle, when the bottle has been filled to a predetermined level. (Claim 1)”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/               Examiner, Art Unit 3753                                                                                                                                                                                         
/TIMOTHY L MAUST/               Primary Examiner, Art Unit 3753